08-0438-pr
     Coleman v. Sutton

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUMMARY ORDERS FILED
     AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1 AND
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER PAPER IN WHICH A LITIGANT
     CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST ONE CITATION
     MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION: “(SUMMARY ORDER).”
     UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS PUBLICLY ACCESSIBLE
     WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT HTTP://WWW.CA2.USCOURTS.GOV), THE
     PARTY CITING THE SUMMARY ORDER MUST FILE AND SERVE A COPY OF THAT SUMMARY ORDER TOGETHER
     WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED. IF NO COPY IS SERVED BY REASON OF THE
     AVAILABILITY OF THE ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT
     DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                    Appeals
 2       for the Second Circuit, held at the Daniel Patrick                    Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                    City of
 4       New York, on the 10 th day of December, two thousand                  nine.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                PETER W. HALL,
 9                              Circuit Judge,
10                J. GARVAN MURTHA,
11                              District Judge. *
12
13       - - - - - - - - - - - - - - - - - - - -X
14       DERRICK COLEMAN,
15                Plaintiff-Appellant,
16
17                    -v.-                                               08-0438-pr
18
19       DR. SUTTON, M.D., in his/her
20       individual and official capacity,



                *
               J. Garvan Murtha, Senior District Judge of the United
         States District Court for the District of Vermont, sitting
         by designation.

                                                  1
 1   WELLBURN, R.N., in his/her individual
 2   and official capacity,
 3            Defendant-Appellees.
 4
 5   - - - - - - - - - - - - - - - - - - - -X
 6
 7   APPEARING FOR APPELLANT:   Derrick Coleman, pro se, Pine
 8                              City, New York.
 9
10   APPEARING FOR APPELLEES:   Andrew M. Cuomo, Attorney
11                              General of the State of New
12                              York, Albany, New York; Barbara
13                              D. Underwood, Andrea Oser, and
14                              Rajit Dosanjh, Office of the
15                              Attorney General, Albany, New
16                              York.
17
18        Appeal from a judgment of the United States District
19   Court for the Western District of New York (Larimer, J.).
20
21        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
22   AND DECREED that the judgment of the district court be
23   AFFIRMED.
24
25        Derrick Coleman appeals from the judgment of the
26   district court granting summary judgment to defendants
27   Reginald Sutton and Tamela Welburn. Coleman alleges that
28   defendants violated his First Amendment rights by
29   retaliating against him for raising oral complaints
30   regarding the medical care they provided him. We assume the
31   parties’ familiarity with the underlying facts, the
32   procedural history, and the issues presented for review.
33
34        We affirm for substantially the reasons stated in the
35   district court’s opinion. See Coleman v. Sutton, 530 F.
36   Supp. 2d 451 (W.D.N.Y. 2008).
37
38        Finding no merit in Coleman’s remaining arguments, we
39   hereby AFFIRM the judgment of the district court.
40
41                              FOR THE COURT:
42                              CATHERINE O’HAGAN WOLFE, CLERK
43                              By:
44
45
46                              ___________________________

                                  2